EXHIBIT 32.1 OFFICERS’ SECTION 1350 CERTIFICATIONS The undersigned officer of New Concept Energy, Inc. (Formerly CabelTel International Corporation), a Nevada corporation (the “Company”), hereby certify that (i)the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and (ii)the information contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Company, at and for the periods indicated. Dated: March 31, 2010 By: /s/ Gene S. Bertcher Gene S. Bertcher, Principal Executive Officer, President and Chief Financial Officer
